80218: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-06300: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80218


Short Caption:HOME WARRANTY ADM'R OF NEV., INC. VS. STATE, DEP'T OF BUS. AND INDUS.Court:Supreme Court


Lower Court Case(s):Carson City - First Judicial District - 17OC002691BClassification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:01/07/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantHome Warranty Administrator of Nevada, Inc.Constance L. Akridge
							(Holland & Hart LLP/Las Vegas)
						Sydney R. Gambee
							(Holland & Hart LLP/Las Vegas)
						Brittany L. Walker
							(Holland & Hart LLP/Las Vegas)
						


RespondentThe State of Nevada Department of Business and Industry, Division of InsuranceAaron D. Ford
							(Attorney General/Carson City)
						Joanna N. Grigoriev
							(Attorney General/Las Vegas)
						Richard Paili Yien
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


12/13/2019Filing FeeFiling Fee Paid. $250.00 from Holland & Hart.  Check no. 66008725. (SC)


12/13/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-50680




12/13/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-50682




12/16/2019Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellants: 14 days transcript request form; 120 days opening brief: (SC)19-50835




12/17/2019Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.  (SC)19-51008




12/17/2019MotionFiled Appellant's Emergency Motion Under NRAP 27(e). (SC)19-51107




12/18/2019Notice/IncomingFiled Appellant's Notice of Supplemental Exhibit to Appellant Home Warranty Administrator of Nevada, Inc. dba Choice Home Warranty's Emergency Motion for Stay. (SC)19-51270




12/20/2019Notice of Appeal DocumentsFiled District Court Docket Entries.  (SC)19-51636




12/23/2019MotionFiled Respondent's Opposition to Emergency Motion Under NRAP 27(e). (SC).19-51748




12/23/2019Order/ProceduralFiled Order Granting Temporary Stay. Appellant has filed an emergency motion for stay. We conclude that a temporary stay is warranted so that the district court has an opportunity to read and rule on appellant's stay motion. we temporarily stay enforcement of the district court's order pending a decision on the district court stay motion and further order of this court.  Appellant shall have 5 days from the date that the district court rules on its stay motion to provide a status report to this court. (SC).19-51886




12/24/2019Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC).19-52073




12/27/2019Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)19-52215




12/30/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Transcript Request Form due: January 13, 2020. (SC).19-52400




01/02/2020Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)20-00085




01/03/2020Docketing StatementFiled Docketing Statement Civil Appeals.  (SC)20-00453




01/08/2020Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.  (SC)20-00919




01/10/2020Docketing StatementFiled Response to Appellant's Docketing Statement.  (SC)20-01396




01/13/2020Notice/IncomingFiled Appellant's Notice of Status Report Regarding Motion for Stay.  (SC)20-01626




01/13/2020MotionFiled Appellant's Reply in Support of Emergency Motion to Stay Under NRAP 27(e).  (SC)20-01627




01/13/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  8/6/18.  To Court Reporter:  Oasis Reporting Services, LLC.  (SC)20-01628




01/13/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  11/7/19.  To Court Reporter:  Oasis Reporting Services, LLC.  (SC)20-01630




01/15/2020MotionFiled Respondent Division's Motion to Strike Appellant's Reply in Support of Emergency Motion Under NRAP 27(e).  (SC)20-01974




01/15/2020Notice of Appeal DocumentsFiled District Court Docket Entries.  (SC)20-01978




01/22/2020MotionFiled Appellant HWAN's Opposition to Motion to Strike Appellant's Reply in Support of Emergency Motion Under NRAP 27(e).  (SC)20-03106




01/29/2020MotionFiled Division's Reply to HWAN's Opposition to Division's Motion to Strike HWAN's Reply in Support of Emergency Motion Under NRAP 27(e).  (SC)20-04099




02/24/2020Order/ProceduralFiled Order Deny Stay. Having considered the parties' arguments, we deny the motion to strike and the stay. (SC).20-07383




02/26/2020Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC).20-07743




04/09/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: April 28, 2020. (SC).20-13524




04/27/2020MotionFiled Joint Motion to Extend Time for Filing of Appellant's Opening Brief and Appendix. (SC)20-15946




05/01/2020Order/ProceduralFiled Order Granting Motion.  Appellants shall have until May 12, 2020, to file and serve the opening brief and appendix.  (SC)20-16581




05/12/2020BriefFiled Appellant's Opening Brief. (SC)20-18084




05/12/2020AppendixFiled Appellant's Appendix to Opening Brief Volume I of XIV. (SC)20-18085




05/12/2020AppendixFiled Appellant's Appendix to Opening Brief Volume II of XIV. (SC)20-18086




05/12/2020AppendixFiled Appellant's Appendix to Opening Brief Volume IV of XIV. (SC)20-18091




05/12/2020AppendixFiled Appellant's Appendix to Opening Brief Volume V of XIV. (SC)20-18092




05/12/2020AppendixFiled Appellant's Appendix to Opening Brief Volume VI of XIV. (SC)20-18093




05/12/2020AppendixFiled Appellant's Appendix to Opening Brief Volume III of XIV. (SC)20-18094




05/12/2020AppendixFiled Appellant's Appendix to Opening Brief Volume VII of XIV. (SC)20-18097




05/12/2020AppendixFiled Appellant's Appendix to Opening Brief Volume X of XIV. (SC)20-18099




05/12/2020AppendixFiled Appellant's Appendix to Opening Brief Volume XIII of XIV. (SC)20-18100




05/12/2020AppendixFiled Appellant's Appendix to Opening Brief Volume VIII of XIV. (SC)20-18101




05/12/2020AppendixFiled Appellant's Appendix to Opening Brief Volume XII of XIV. (SC)20-18102




05/12/2020AppendixFiled Appellant's Appendix to Opening Brief Volume IX of XIV. (SC)20-18103




05/12/2020AppendixFiled Appellant's Appendix to Opening Brief Volume XIV of XIV. (SC)20-18104




05/12/2020AppendixFiled Appellant's Appendix to Opening Brief Volume XI of XIV. (SC)20-18105




05/12/2020MotionFiled Appellant's Motion for Leave to File Supplemental Appendix. (SC) (DETACHED EXHIBIT FROM MOTION AND RETURNED UNFILED PER 06/15/20 ORDER).20-18106




05/19/2020MotionFiled Respondent's Opposition to Appellant's Motion for Leave to File Supplemental Appendix. (SC)20-19037




05/26/2020MotionFiled Appellant's Reply in Support of Motion for Leave to File Supplemental Appendix. (SC)20-19883




05/27/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  June 25, 2020.  (SC)20-19927




06/15/2020Order/ProceduralFiled Order Denying Motion. Appellants have filed a motion for leave to file a supplemental appendix containing a document created after entry of the order challenged on appeal that was not presented to the district court as part of the underlying proceedings. The motion is denied.  The clerk shall detach exhibit 1 from the motion filed on May 12, 2020, and return it unfiled. (SC).20-22170




06/19/2020Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)20-22946




06/25/2020BriefFiled Respondent's Answering Brief. (SC)20-23712




06/25/2020AppendixFiled Respondent's Appendix to Answering Brief 1 of 5. (SC)20-23720




06/25/2020MotionFiled Motion for Leave to File Remainder of Appendix. (SC)20-23721




06/25/2020AppendixFiled Respondent's Appendix to Answering Brief 3 of 5. (SC)20-23722




06/25/2020AppendixFiled Respondent's Appendix to Answering Brief 4 of 5. (SC)20-23723




06/25/2020AppendixFiled Respondent's Appendix to Answering Brief 5 of 5. (SC)20-23724




06/25/2020AppendixFiled Respondent's Appendix to Answering Brief 2 of 5. (SC)20-23725




07/01/2020Notice of Appeal DocumentsFiled Copy of District Court Docket Entries Docket Sheet. (SC)20-24391




07/09/2020Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)20-25414




07/10/2020Order/ProceduralFiled Order.  Respondent has filed a motion for an extension of time to file the remaining volumes of its appendix.  As the remaining volumes were timely filed on June 25, 2020, the motion is moot and this court will not take any action on it.  (SC)20-25546




07/20/2020Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)20-26426




07/22/2020Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)20-26708




07/22/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  August 10, 2020.  (SC)20-26749




07/22/2020Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)20-26784




07/29/2020Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)20-27567




07/29/2020Notice of Appeal DocumentsFiled District Court Docket Entries.  (SC)20-27669




07/31/2020Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)20-27967




07/31/2020Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)20-27969




08/07/2020Notice of Appeal DocumentsFiled Copy of District Court Docket Entries.  (SC)20-29160




08/10/2020BriefFiled Appellant's Reply Brief. (SC)20-29415




08/11/2020Case Status UpdateBriefing Completed/To Screening. (SC)


11/10/2020Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on December 16, 2020, at 11:00 a.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes. Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument. (SC).20-41047




12/02/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-43584




12/10/2020MotionFiled Respondent's Motion for Continuance of Scheduled Oral Argument Under NRAP 27 (e). (SC)20-44973




12/11/2020Order/ProceduralFiled Order Regarding Oral Argument.  Respondent has filed a motion to continue oral argument scheduled for December 16, 2020.  The motion is granted.  The oral argument currently scheduled for December 16, 2020, is vacated.  Oral argument for this appeal will be rescheduled at a future date.  (SC)20-45041




01/07/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-00378




01/07/2021Notice/IncomingFiled Appellant's Notice of Supplemental Authority. (SC)21-00435




01/11/2021Notice/IncomingFiled Respondent's Response to Appellant's Notice of Supplemental Authority. (SC)21-00808




03/04/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before Hardesty/Parraguirre/Cadish. Author: Parraguirre, J. Majority: Hardesty/Parraguirre/Cadish. 137 Nev. Adv. Opn. No. 5. NNP20-JH/RP/EC. (SC).21-06300




03/12/2021Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)21-07246




03/29/2021RemittiturIssued Remittitur. (SC)21-08865




03/29/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


04/09/2021RemittiturFiled Remittitur. Received by County Clerk on March 31, 2021. (SC)21-08865





Combined Case View